724 S.E.2d 514 (2012)
STATE
v.
William Eugene ROBINSON.
No. 142A12-1.
Supreme Court of North Carolina.
April 9, 2012.
Malcolm Ray Hunter, Jr., Executive Director, for Robinson, William Eugene.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Reece Saunders, District Attorney, for State of North Carolina.
Michael D. Parker, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 5th of April 2012 by Defendant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed by order of the Court in conference, this the 9th of April 2012."
Court reporter shall have up to and including the 11th day of June 2012 to prepare and deliver transcript to counsel.